Citation Nr: 1112194	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of right nephrectomy for renal cell adenocarcinoma, currently rated 60 percent disabling.

2.  Entitlement to an effective date earlier than February 22, 2006, for the grant of service connection for right nephrectomy for renal cell adenocarcinoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted entitlement to service connection for right nephrectomy for renal cell adenocarcinoma and assigned a 30 percent rating effective February 22, 2006.  The Veteran timely appealed both the assigned rating and the effective date of the grant of service connection.

Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California, and that office forwarded the appeal to the Board.

In January 2009, the RO increased the rating to 60 percent, also effective February 22, 2006.  Although the RO erroneously indicated in the July 2009 statement of the case (SOC) that the 30 percent rating was still in effect, the Veteran was not prejudiced by this error.  Rather, as he did not indicate satisfaction with any particular rating, he is presumed to be seeking the maximum rating possible, and the Board will therefore address the issue of entitlement to a rating higher than the current uniform 60 percent rating throughout the appeal period.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran's arguments for an earlier effective date for his kidney disability are addressed below.  However, in his August 2009 substantive appeal (VA Form 9), the Veteran cited the language of the prior, August 1981 decision denying entitlement to service connection for right nephrectomy, and argued, "This decision was in error."  Thus, the Veteran has raised the issue of whether there was clear and unmistakable error (CUE) in the August 1981 rating decision, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  Moreover, on the April 2008 VA examination, it was noted that the Veteran had erectile dysfunction due to medication, but the particular medication was not identified.  As this issue of entitlement to erectile dysfunction secondary to medication taken for a service-connected disability has been raised by the evidence but not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran has had albuminuria with edema, but his BUN had not been 40 to 80mg%, creatinine has not been 4 to 8mg%, and the disability has not caused generalized poor health.

2.  The claim for service connection for nephrectomy that was granted was an application to reopen received by the RO on February 22, 2007.

3.  The previously denied claim was reviewed at the request of the claimant more than one year after the VA administrative issues that made kidney cancer a disease presumed service connected in radiation-exposed veterans.

4.  The prior, August 1981 denial of the claim for service connection for nephrectomy did not become final because new and material evidence was received prior to the expiration of the appeal period.

5.  The subsequent grant of service connection was not based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim; rather, the grant was based on records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for right nephrectomy for renal cell adenocarcinoma have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.115b, Diagnostic Codes 7500, 7528 (2010).

2.  The appropriate effective date for the grant of service connection for right nephrectomy for renal cell adenocarcinoma is October 1, 1992.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as noted above, the claims for a higher rating for right nephrectomy and for an earlier effective date for the grant of service connection for this disability, arise from the Veteran's disagreement with the rating and effective date assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.

In addition, the Veteran was afforded an April 2008 VA examination as to the severity of his kidney disability.  As discussed below, this examination was adequate because, notwithstanding a lack of claims file review, it was based on consideration of the Veteran's prior medical history as recounted by the Veteran and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for a higher rating for the kidney disability and an earlier effective date for the grant of service connection for this disability are thus ready to be considered on the merits.


Analysis

Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 60 percent rating.

The Veteran's right nephrectomy is rated under 38 C.F.R. § 4.115b, Diagnostic Codes (DCs) 7528-7500.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran's September 1976 right nephrectomy was in response to a malignant tumor in his right kidney.  DC 7528 applies to malignant neoplasms of the genitourinary system, and provides for a 100 percent rating to be followed by a VA examination six months later and, in the absence of local recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  As the removal of the right kidney preceded the appeal period by many years, and the evidence reflects that there has been no local recurrence or metastasis, the RO initially rated the disability under DC 7500, which provides that removal of one kidney will be given a minimum rating of 30 percent, or, alternatively, rated as renal dysfunction if there is nephritis, infection, or pathology of the other kidney.

However, as noted, the RO increased the rating to 60 percent, effective one year prior to the date of claim, the same date as the effective date for the grant of service connection.  This 60 percent was granted pursuant to the criteria for renal dysfunction, which provide for such a rating where there is constant albuminuria with some edema, definite decrease in kidney function, or hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, DC 7101.  An 80 percent rating for renal dysfunction requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating for renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  The Veteran's claim must be denied because his symptoms have most nearly approximated the criteria for a 60 percent rating, and he has not had BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health due to his kidney disability.

On the April 2008 VA examination, BUN was 19 mg/DL, which was in the normal range of 8 to 26 and creatinine was 1.4 mg/DL, slightly higher than the .5 to 1.1 normal range, but far less than the 4 to 8 listed in the criteria for an 80 percent rating.  Albumin was 4.2 g/dL, within the normal range of 3.3 to 4.8.  The Veteran had some urinary symptoms, such as urgency, hesitancy, weak or intermittent stream, retention, dribbling, and urinary tract infections, but 60 percent is the highest possible rating for voiding dysfunction, and these symptoms therefore need not be discussed in detail as they would not in any event warrant a higher schedular rating.  A history of renal dysfunction or renal failure was noted, as well as cardiovascular symptoms of angina, dyspnea on mild exertion, and persistent peripheral edema.  Also noted was erectile dysfunction most likely due to medication, but the medication was not specified.  As noted, the issue of erectile dysfunction has been referred to the AOJ for appropriate action.

On examination, there was left flank pain, decreased pedal pulses, and the kidney was enlarged and tender to touch.  The employment history section indicated that the Veteran had retired in 1994 due to his kidney cancer.  The diagnoses were renal blockage with stent placement and status post nephrectomy, and the only problem listed as being associated with these diagnoses was kidney infections.  The examiner indicated that there was no effect of this problem on usual daily activities and noted in additional comments that unable to walk for distances or climb ladders, and utilized a cane.

The results of private laboratory test results during the appeal period were similar to those on the April 2008 VA examination.  June 12 and 13, 2007 test results showed BUN of 13 and 15 and creatinine of 1.7 and 1.5, respectively.  January 2008 tests showed creatinine of 1.4.  A June 2007 operative report contains pre and post operative diagnoses of solitary left kidney, status post right nephrectomy for renal cell carcinoma, and left hydroureteronephrosis, rule out tumor, rule out extrinsic compression, rule out urethral stricture.  The procedures performed were cytoscopy, left retrograde pyelogram, and passage of double J urethral stent.  A January 2008 treatment notes of Drs. Sharkey and Garcia indicated that the left kidney was normal and unobstructed, and that the recent left hydroureteronephrosis was mild with a follow up study showing no significance with regard to any anatomical obstruction.  The Veteran indicated to Dr. Sharkey on January 27, 2008 that he was feeling good.

The above evidence reflects that the Veteran has had persistent edema but no albuminuria, that his BUN has been far less than 40 to 80mg% and his creatinine less than 4 to 8 mg%, and that his kidney disability has not resulted in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The private treatment records show that the mild hydroureteronephrosis was successfully treated with a stent, the left kidney was essentially functioning normally, and the Veteran was feeling good, and the April 2008 VA examination report indicated that there was no effect of the nephrectomy or renal blockage with stent replacement on the Veteran's usual daily activities.  Thus, in the absence of albuminuria, significantly abnormal BUN or creatinine readings, or generalized poor health, the only symptom that the Veteran's kidney disability caused was persistent edema, and his symptoms more nearly approximated those in the criteria for a 60 percent rating of albuminuria with some edema and decrease in kidney function.

As noted above, the examiner did not review the claims file or prior medical records, but he did take a detailed medical history from the Veteran including the 1976 nephrectomy and 2007 stent placement for blockage between the bladder and kidney (discussed below).  This lack of claims file or medical record review did not necessarily render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The examiner took a detailed and accurate history from the Veteran including his nephrectomy and stent placement, and provided detailed findings and laboratory test readings that addressed the symptoms listed in the criteria for ratings pursuant to renal dysfunction.  This allowed the Board to make a fully informed evaluation of the severity of the Veteran's disability during the appeal period, and rendered the examination adequate.

In his June 2008 NOD, the Veteran indicated that he believed a higher rating was warranted because of decreased kidney function, in particular hydroureteronephrosis, and he did not otherwise specify additional symptoms warranting a higher rating.  As the Veteran's hydroureteronephrosis was characterized as mild and decreased kidney function warrants a 60 percent rating, the Veteran's lay statements, even if credible and competent, do not warrant a higher schedular rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's kidney disability are fully contemplated by the applicable rating criteria.  The laboratory readings and symptoms described in the private treatment records and on the April 2008 were specifically listed in the criteria for 60 and 80 percent ratings, and the Board was able to determine which of these criteria the symptoms more nearly approximated.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while the Veteran indicated that he retired in 1994 due to his prior kidney cancer, the evidence does not reflect that the current symptoms of the kidney disability have markedly interfered with his employment, i.e., beyond the significant impairment envisioned by the 60 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, although the Veteran was hospitalized for the stent placement, there is no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the kidney disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, a TDIU was granted in July 2009, effective February 22, 2006, and consideration of any implicit claim for a TDIU is therefore unnecessary.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 60 percent for right nephrectomy for renal cell adenocarcinoma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

In this case, the claim for service connection for nephrectomy for renal cell adenocarcinoma that was granted was received on February 22, 2007.  The same claim, for service connection for nephrectomy due to radiation exposure, was denied in August 1981.  Generally, when granting service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the petition to reopen.  See 38 U.S.C.A. §  5110(a); 38 C.F.R. §§ 3.400(q)(1(ii),(r).  See also Leonard v. Nicholson, 405 F.3d 1333, 1336 (Fed. Cir. 2005) (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  There are, however, exceptions to this general rule.

One such exception is that when compensation is awarded pursuant to a liberalizing VA law or administrative issue, an effective date earlier than the date of an application to reopen a previously denied claim may be warranted, but may not be prior to the effective date of the administrative issue or more than a year prior to the date of claim, i.e., the application to reopen.  38 U.S.C.A. §  5110(g); 38 C.F.R. § 3.114(a).

The grant of service connection for nephrectomy in this case was based on the liberalizing VA regulations.  Specifically, effective May 1, 1988, presumptions of service connection were established for certain cancers for radiation-exposed veterans.  See 54 Fed. Reg. 26027-02 (June 21, 1989), codified at 38 C.F.R. § 3.309(d).  The definition of radiation-exposed veterans included those, like the Veteran, who participated in Operation Hardtack I.  See 38 C.F.R. § 3.309 (d)(3)(v)(O).  Pursuant to that regulation, cancer of the kidney was not on the list of diseases for which service connection was warranted on a presumptive basis in radiation-exposed veterans, but cancer of the urinary tract was added to this list effective October 1, 1992, see 58 Fed. Reg. 25563-02 (April 27, 1993), codified at 38 C.F.R. § 3.309(d)(2)(xv), and cancer of the urinary tract was defined to include kidney cancer effective October 1, 1992, see 59 Fed. Reg. 25328-02 (May 16, 1994), codified at 38 C.F.R. § 3.309(d)(2), Note.  As noted, the Veteran, who participated in Operation Hardtack I, was diagnosed with kidney cancer in 1976, but presumptive service connection for this disability was not available at the time his claim was initially denied in August 1981.  In this situation, the effective date of the grant of service connection when the claim is reviewed at the request of the claimant more than one year after the VA administrative issue, benefits may be authorized for a period of one year prior to the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  This regulation was the basis for the RO's assignment of the February 22, 2006 effective date of the grant of service connection for right nephrectomy for renal cell adenocarcinoma, that date being one year prior to the Veteran's application to reopen his previously denied claim for service connection for this disability.

One of the Veteran's argument, made in his August 2009 substantive appeal, was that the effective date of the grant of service connection should be the date that kidney cancer was added to this list of disease presume service connected in radiation-exposed veterans.  This argument would lack merit if made solely pursuant to the the law and regulation concerning the effective date to be assigned when the grant of service connection is based on a liberalizing VA administrative issue, which provide that the effective date can be no earlier than one year prior to the date of claim in these circumstances.  38 U.S.C.A. §  5110(g); 38 C.F.R. § 3.114(a).  The current claim was received on February 22, 2007.  However, the Board's review of the prior, August 1981 denial of the Veteran's February 1981 claim for service connection for nephrectomy due to radiation exposure reflects that this decision did not become final.

In August 1981, the RO denied the Veteran's claim for entitlement to service connection for nephrectomy due to radiation exposure in 1958 or 1959.  The RO noted that the Veteran claimed his 1976 right nephrectomy was due to radiation exposure in service in 1958 or 1959.  The RO indicated that the Veteran had been asked in April 1981 to submit complete information concerning his claim for exposure to ionizing radiation radiation while a participant in an atmospheric nuclear weapons test.  The medical evidence showed only a nephrectomy because of hypernephroma, with no metastasis and the STRs showed no evidence of radiation exposure and that the Veteran had routine duties as a seaman aboard the Epperson.  The Veteran filed a timely December 1981 NOD, and the RO issued a December 1981 SOC continuing the denial of the claim for similar reasons.  On the same date as the SOC, the RO issued a deferred rating decision, indicating that it would again ask the National Personnel Records Center (NPRC) whether there was any record that the Veteran was exposed to radiation, noting that he was aboard the Epperson from May 1957 to September 1980, and questioning whether the ship was involved in any nuclear testing.  The RO also noted that it would request treatment records from the Sacramento VA Medical Center (VAMC).  After the SOC was issued, the RO received a response from the NPRC indicating that all records and been sent to the RO and there were no additional records with regard to radiation exposure.  The RO also received a December 1981 VA medical certificate (VA Form 10-10m) which indicated in its assessment a history of nuclear exposure in 1958.

Although the basis for the conclusion of nuclear exposure is not clear, this evidence related to the basis for the RO's denial, and therefore constituted new and material evidence.  The regulation in effect at that time, 38 C.F.R. § 3.156(a) (1981) (now 3.156(b)), provided that when new and material evidence was received prior to the expiration of the appeal period, it would be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, the December 1982 VA medical certificate indicating nuclear exposure should have been considered by the RO to have been new evidence submitted in connection with the pending claim for service connection for nephrectomy.  However, the RO failed to act in response to this new evidence.  Consequently, the original claim for service connection for nephrectomy due to radiation exposure remained pending, and that is the claim that is now before the Board.  See King v. Shinseki, 23 Vet. App. 464, 466 (2010) ("Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final") (quoting 38 C.F.R. § 3.156(b)).

The Board will therefore address the appropriate effective date to be assigned in light of the fact that that the Veteran's February 1981 claim for service connection for nephrectomy due to ionizing radiation was pending when it was granted by the RO in the February 2008 decision on appeal herein.  Pursuant to 38 U.S.C.A. § 5110(g), where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In this case, the facts reflect that, at the time of his initial claim, the Veteran was not entitled to service connection on a direct incurrence basis, as the evidence did not show that his right nephrectomy was due to such exposure, and he has been awarded compensation pursuant to the liberalizing administrative issue that added kidney cancer to the list of diseases presumed service connected in radiation exposed veterans effective October 1, 1992.  Consequently, the facts found warrant an effective date of October 1, 1992, and 38 U.S.C.A. § 5110(g) prohibits an earlier effective date.

The Veteran also argued, in his June 2008 NOD, that he is entitled to an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  That regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the rules relating to reopening.  38 C.F.R. § 3.156(c)(1).  In such cases, the effective date will be the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c).  Service department records are defined to include additional service records forwarded by the Department of Defense and declassified records that could not have been obtained because they were classified when VA decided the claim, 38 C.F.R. § 3.156(c)(1) (ii),(iii).  However, specifically excluded from the definition of service records are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's service treatment and service personnel records were of record at the time of the RO's August 1981 denial of his claim for service connection for nephrectomy due to radiation exposure.  Those records showed that he had served aboard the U.S.S. Epperson from May 1957 to September 1960, which included the period between April 1958 to October 1958, subsequently identified as Operation Hardtack I in 38 C.F.R. § 3.309(d)(3)(v)(O).  In December 1981, after the Veteran appealed the denial of service connection (discussed above), the RO requested from the National Personnel Records Center (NPRC) that it send any record of the Veteran's exposure to radiation, noting that he was aboard the Epperson from May 1957 to September 1960, and also asked if the ship was involved in nuclear testing.  The NPRC's January 1982 response indicated that all records had been sent to the RO and there were no additional records found with regard to exposure to radiation.  It was not until April 1984 that the Navy sent a letter to the Veteran with an attachment entitled "Atmospheric Nuclear Test Participant," indicating that, as part of an ongoing process of determining the involvement of personnel in atmospheric nuclear tests, it had been determined that his service aboard the Epperson from August 10, 1958 to August 12, 1958 fell within Operation Hardtack I.

The August 1984 Navy letter with attachment does not constitute a service department record under 38 C.F.R. § 3.156(c) because it is not a record that "existed and had not been associated with the claims file when VA first decided the claim in August 1981."  Rather, this record was created well after the claim was denied, in 1984.  Moreover, 38 C.F.R. § 3.156(c)(2) specifically exempts from the category of "service department records" records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  That is the case with the 1984 letter with attachment - it did not exist when VA decided the claim in 1981.  Thus, the record indicating that the Veteran served in Operation Hardtack I is not a service department record under 38 C.F.R. § 3.156(c) warranting an effective date earlier than October 1, 1992.

Regardless, even if the letter were based upon existing records, the result would be the same.  Prior to the change in law, there was no basis for entitlement.  Here, entitlement did not "arise" until October 1, 1992.  The Board finds that 38 C.F.R. § 3.156(c) and (b) have the same impact and warrant an effective date of October 1, 1992, the effective date of the change in law that added kidney cancer to the list of diseases that are presumed service connected in radiation exposed veterans.

For the foregoing reasons, the proper effective date for the grant of service connection for nephrectomy right nephrectomy for renal cell adenocarcinoma is  October 1, 1992.  The Veteran's claim for an earlier effective date is granted to this extent.
 

ORDER

Entitlement to a rating higher than 60 percent for right nephrectomy for renal cell adenocarcinoma is denied. 

An effective date of October 1, 1992 is granted for the award of service connection for right nephrectomy for renal cell adenocarcinoma, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


